DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 11 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Denes I et al. (DE – 102013213413 A, from IDS, Examiner disclose English machined translation of description for rejection reference).
As per claim 1, Denes discloses Actuator Device for a Brake of a Vehicle comprising:
a braking system (1, Fig: 1 and 5) having a braking member (13, Fig: 5) capable of exerting a braking force on a front wheel (2, Fig: 5) of the bicycle (200, Fig: 5) by the effect of a force applied by the cyclist on a lever (11, Fig: 1, 5), said system comprising:
- a sensor for measuring the angular speed of the front wheel (2) of the bicycle (200), suitable for generating a signal representative of the angular speed of the front wheel (For this purpose it can be provided that the control device 7, has one or more position or movement sensors, such as acceleration sensors, yaw rate sensors, rotational speed sensors or spring deflection sensors, [0045], Fig: 1-5);
- an actuator (23, Fig: 1-5) capable of exerting an actuator force, connectable to said braking system of the bicycle such that the actuator force opposes the force applied by the cyclist on the lever (11), so to reduce the braking force (According to a further embodiment of the actuator device, a stretching of the second elastomeric actuator can cause a force transmission to the cable pull in the opposite direction to a force transmission caused by stretching of the first elastomeric actuator, [0014] – [0016], Fig: 1-5); and
- a control module (7, Fig: 5) configured for receiving, as an input, the signal representative of the angular speed of the front wheel (2) and for determining from this a deceleration of the front wheel (2), [0045], said control module comprising:
- an activating module configured for selectively activating the actuator, so that this selectively exerts said actuator force, and for determining a reference deceleration when the actuator is active, [0038], [0044], and [0045]; and
- a controller configured for commanding the actuator (23), when this is active, based on the error between said reference deceleration and said deceleration of the front wheel, [0038], and [0045],
wherein said actuator is configured such that, when it is connected to the braking system of the bicycle, the actuator force is not capable of generating a braking force at the front wheel by the braking member in absence of the force applied by the cyclist on the lever ([0015], [0021], [0039] and claim 4).

As per claim 2, Denes discloses wherein said braking system is of a hydraulic or mechanical type (As per figures 1-5, mechanical type), said actuator (23) being configured for being connected to the lever (11) such that the actuator force opposes the force applied by the cyclist on the lever ([0014] – [0016], Fig: 1-5).

As per claim 4, Denes discloses wherein said actuator (23) is of a linear type (Fig: 2-5) and the controller (7) is configured for controlling the stroke thereof based on said error between the reference deceleration and the deceleration of the front wheel (operation of brake, [0043] – [0045]).

As per claim 5, Denes discloses wherein said actuator (23) is configured such that the actuator force has a maximum intensity which can be overcome by the force exerted by the cyclist on the lever (11, operation of brake, [0043] – [0045]).

As per claim 11, Denes discloses a braking system (1) having a braking member (13) capable of exerting a braking force on a front wheel (2) of the bicycle (200) by the effect of a force applied by the cyclist on a lever (11) and a brake assist system (Fig: 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denes I et al. (DE – 102013213413 A) as applied to claim 1 above, and further in view of Burckhardt (US – 4,626,042).
As per claim 3, Denes discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein said braking system is of a hydraulic type and comprises a hydraulic transmission wherein a working fluid is pressurized upon the application of the force of the cyclist on said lever, and wherein, by the effect of said pressurization, the working fluid actuates the braking member, said actuator being configured for being inserted in the hydraulic transmission such that the actuator force reduces the pressure of the working fluid exerted on the braking member.
Burckhardt discloses Anti-Locking System for a Two-Wheel Road Vehicle with Hydraulic Dual Circuit Braking Installation comprising:
wherein said braking system (Fig: 1-2) is of a hydraulic type and comprises a hydraulic transmission (via 47 and 23, Fig: 1-2) wherein a working fluid is pressurized upon the application of the force of the cyclist on said lever (via 49, Fig: 1), and wherein, by the effect of said pressurization, the working fluid actuates the braking member (Fig: 1-2), said actuator being configured for being inserted in the hydraulic transmission such that the actuator force reduces the pressure of the working fluid exerted on the braking member (The comparator stage 72 transmits an output signal at a second output 74 if the wheel deceleration b.sub.F reaches or exceeds a threshold value b.sub.F2, which is greater than the threshold value b.sub.F1. By means of this signal sent out at output 74, the braking pressure control valve 18 is driven into its pressure reduction position III, Col: 8, Ln: 25-30, Fig: 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Actuator Device for a Brake of a Vehicle of the Denes to use the hydraulic system in which a hydraulic transmission wherein a working fluid is pressurized upon the application of the force of the cyclist on said lever, and wherein, by the effect of said pressurization, the working fluid actuates the braking member, said actuator being configured for being inserted in the hydraulic transmission such that the actuator force reduces the pressure of the working fluid exerted on the braking member as taught by Burckhardt in order to  operate reliably in curved-path braking situations in the direction of maintaining the travelling stability.

As per claim 6, Burckhardt further discloses wherein the activating module is configured for:
- comparing the deceleration of the front wheel with a reference deceleration provided by the cyclist;
- if the deceleration of the front wheel is greater than or equal to the reference deceleration provided by the cyclist, activating the actuator and supplying to the controller a value of the reference deceleration equal to the value of the reference deceleration provided by the cyclist (function of hydraulic brake system, Col: 8, Ln: 3 – Col: 9, Ln: 38, Fig: 1-2).

As per claim 7, Burckhardt further discloses a sensor for measuring angular speed of the rear wheel of the bicycle, suitable for generating a signal representative of the same (wheel rotational speed sensor 16 and 17), wherein said activating module is configured for:
- receiving, as an input, the signal representative of the angular speed of the rear wheel (Col: 8, Ln: 3-22);
- estimating the linear speeds of the front wheel and rear wheel from said signals representative of the angular speeds of the front wheel and rear wheel (Col: 8, Ln: 48 – 57);
- activating the actuator if the linear speeds estimated from said signals representative of the angular speeds of the front wheel and rear wheel differ of at least a predetermined value (Col: 8, Ln: 48 – 57);
- setting the reference deceleration to a value less than the deceleration measured at the front wheel when the linear speeds estimated at the front wheel and at the rear wheel from said signals representative of the angular speeds of the front wheel and rear wheel differ from each other of at least said predetermined value (function of hydraulic brake system, Col: 8, Ln: 3 – Col: 9, Ln: 38, Fig: 1-2).
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose
- activating the actuator if the longitudinal speed of the bicycle estimated from the longitudinal acceleration supplied by the inertial measuring unit and the linear speed estimated from the angular speed of the front wheel differ of at least a predetermined value;
- setting the reference deceleration to a value less than the deceleration measured at the front wheel when the longitudinal speed of the bicycle estimated from the longitudinal acceleration supplied by the inertial measuring unit and the linear speed estimated from the angular speed of the front wheel differ of at least said predetermined value (Claim 8),
- activating the actuator if the longitudinal acceleration obtained by the inertial measuring unit and the linear acceleration estimated from the angular speed of the front wheel differ from each other of at least one predetermined value or if the jerk of the front wheel is greater than or equal to a predefined threshold value;
- setting the reference deceleration (net) to a value less than the deceleration measured at the front wheel when the longitudinal acceleration obtained by the inertial measuring unit and the linear acceleration estimated from the angular speed of the front wheel differ from each other of at least said predetermined value or when said jerk of the front wheel is greater than or equal to said predefined thresh- old value (Claim 9), and
- activating the actuator if said pitch speed is greater than or equal to a predefined threshold value, or if said pitch angle is greater than or equal to a predefined threshold value;
- setting the reference deceleration to a value less than the deceleration measured at the front wheel when said pitch speed is greater than or equal to said predefined threshold value, or when said pitch angle is greater than or equal to said threshold value (Claim 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Ward (US – 2012/0305345 A1),
B: Hagspiel et al. (US – 2015/0344009 A1),
C: Shimoda et al. (US – 2016/0318575 A1), and
D: Corno M et al. (WO – 2016/203331 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657               


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657